Citation Nr: 1715816	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO. 10-30 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service in the Air Force from December 1978 to April 1994. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2016 Order of the United States Court of Appeals for Veterans' Claims (Veterans Court). The appeal originated from a February 2010 rating decision of the RO in Waco, Texas.

In November 2015, the Board denied these issues. That decision was appealed to the Veterans Court. In an August 2016 Order, pursuant to a Joint Motion for Remand, the Veterans Court vacated and remanded the Board's decision for additional action as stipulated in the Joint Motion. 

The Veteran submitted a copy of the Joint Motion in October 2016 and checked the box on the Evidence Response Form indicating he wanted the claim to be remanded to the RO for initial consideration of this evidence. However, the Joint Motion is not evidence, it is an adjudication. There is no relevant evidence which has not been considered initially by the RO and there is no reason to remand the claim for initial consideration of any evidence.


FINDINGS OF FACT

1. Left shoulder arthritis was not noted in service; it did not become manifest to a degree of 10 percent or more within one year of service separation; symptoms of left shoulder arthritis were not continuous after service. 

2. No current left shoulder disorder is related to injury or disease in service; no current left shoulder disorder is related by causation or permanent worsening to a service-connected disability or disabilities.

3. Pertinent to the period on appeal, the Veteran's combined disability rating due to multiple disabilities is 50 percent from December 1, 2008, and 60 percent from January 26, 2015; while there is a single disability ratable at 40 percent or more since December 1, 2008, there is no single disability ratable at 60 percent or more, and no combination of disabilities arising from a common etiology or affecting one or more upper or lower extremities that combine to a rating of 60 percent or more.  

4. Pertinent to the period on appeal, the evidence does not warrant referral for extrashcedular consideration of whether the service-connected disabilities have  rendered the Veteran unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1. A left shoulder disorder was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; arthritis of the left shoulder is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-Left Shoulder

The Veteran is seeking service connection for a left shoulder disorder on the basis that it is directly or presumptively related to service, or alternatively, that it is related to a service-connected disability.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Arthritis is included among the enumerated chronic diseases. However, shoulder impingement syndrome, as also diagnosed in this case, is not included. 

Arthritis is primarily rated on the basis of limitation of motion. Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more. See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

In order for shoulder arthritis to have become manifest to a degree of 10 percent on the basis of limited motion, (1) there must be evidence to substantiate that abduction or flexion are limited at least to shoulder level, or (2) there must be a diagnosis of arthritis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2016).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The parties to the Joint Motion agreed and stipulated that the Board should assess the competency and credibility of the Veteran's lay statements for the purpose of establishing continuity of symptomatology under 38 C.F.R. § 3.303(b). They agreed that, if the Board determines these lay statements to be competent and credible for that purpose, it should refer the matter for a new medical examination, instructing the examiner to render an opinion considering the competency and credibility of Veteran's lay statements concerning the history of continuous left shoulder symptoms in and since service as established. Accordingly, the Board's discussion will focus on these matters. 

As stipulated by the parties, the Veteran has asserted in the context of the current claim that he experienced continuous left shoulder symptoms in service and since service. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr, 21 Vet. App. at 308-09. A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that determining the onset, or presence, of a disease process such as degenerative or osteo-arthritis, as diagnosed in this case, is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Under VA law, such a determination requires X-ray evidence. See 38 C.F.R. § 4.71a, Diagnostic Code 5003. See also 38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic arthritis. Accordingly, the Veteran's lay statements are not competent evidence of the actual onset of his degenerative arthritis of the left shoulder. However, his description of symptoms, such as joint pain, are competent evidence. 

Service treatment records appear complete. They include records of over 130 visits to treatment providers for various complaints spanning the entire period of the Veteran's service. They document treatment for a muscle spasm of the right shoulder on one occasion in March 1980. However, they reveal no treatment at any time during the Veteran's over 15 years of service for left shoulder injury or disease, and no recordation of complaint of symptoms pertinent to the left shoulder.

With regard to the assertion of the Veteran that service connection may be established through continuity of symptomatology, as set out above, the chronicity and continuity provisions apply only with respect to the conditions enumerated under 38 C.F.R. § 3.309(a). While they apply to arthritis, in circumstances where the disease "is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned," a precondition for application of the continuity of symptomatology provisions is that the disease must have been "noted" in service or within 1 year after service separation.  

The predicate requirement of notation of chronic disease in service before consideration of continuity of symptomatology was addressed by the Veterans Court in Savage v. Gober, 10 Vet. App. 488 (1997) and more recently in Walker, 708 F.3d 1331. In Savage, the Veterans Court held that notation does not need to be recorded in examination reports or any written document other than as required to be in a format sufficient for inclusion as part of the record and proceedings before the Secretary and the Board. However, the Veterans Court specifically held that, unless the condition is of a type as to which a lay person's observation is competent, medical evidence of noting will be required. Id, at 496. The U.S. Court of Appeals for the Federal Circuit, in Walker, held that the correct understanding of the "condition noted during service" is that the condition is one that is indicative of but not dispositive of one of the chronic diseases set out in 38 C.F.R. § 3.309(a). See Walker, 708 F.3d at 1340. 

To the extent the Veteran believes left shoulder arthritis was noted in service, he has identified no competent medical evidence of such notation, either in service, or within the 1 year after service. As previously found, the Veteran is not competent to identify the presence of arthritis. His lay observations are therefore not competent evidence of "notation" of arthritis in service, or within the presumptive period. 

The Board emphasizes that this is not merely a silent record in service regarding the left shoulder. There is affirmative evidence throughout the service treatment records that his left shoulder remained in clinically normal condition. The Veteran was afforded an interval examination in March 1980 and his upper extremities were found to be clinically normal. This is probative evidence against a notation of left shoulder arthritis up to that point in service, and against the presence of any left shoulder injury or disease to that point in service. 

The Veteran was assigned Physical Profile ratings on numerous occasions during his period of service. On December 11, 1978; August 1, 1981; February 25, 1985; May 13, 1988; January 24, 1991; February 28, 1991; and on January 11, 1994, just 3 months prior to service separation, the Veteran was assigned a Physical Profile rating of U-1. The "U" stands for upper extremities. This factor concerns the hands, arms, shoulder girdle, and upper spine (cervical, thoracic, and upper lumbar) in regard to strength, range of motion, and general efficiency. The number "1" in the rating system indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

The Physical Profile ratings are probative evidence against the notation of arthritis of the left shoulder at any time in service and against the presence of left shoulder injury or disease at any time in service. The Veteran's assertion that arthritis was present or noted during service or that there was any significant injury, disease, or disability of the left shoulder during service is directly at odds with these numerous Physical Profile ratings assigned by medical treatment providers. 

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board finds that the contemporaneous nature of the in-service profile ratings is significant. Furthermore, because those findings are presented in the context of routine medical evaluations, it seems likely that they are accurate and that they reflect the Veteran's statements and assertions regarding his physical condition given at the time. The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons. Rucker v. Brown, 10 Vet. App. 67 (1997). 

In contrast, when the Veteran has recently presented his account of in-service left shoulder injury, disease, impairment, and/or symptomatology, continuous or otherwise, he was seeking VA benefits rather than medical treatment. The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate symptoms and injuries as he remembers them. Thus, his competency is not at issue with regard to recounting these matters. Rather, it is the credibility of the Veteran's more recent (non-contemporaneous) account which the Board finds is lacking. Simply put, the affirmative findings in the service treatment records that the Veteran had a high level of medical fitness with respect to the upper extremities, from which an inference may reasonable be drawn that the Veteran was not reporting left shoulder symptoms to the treatment provider, are more convincing than the Veteran's later statements made in support of a claim for monetary benefits. Moreover, his assertion that he did not seek care for his condition due to "job requirements" is inconsistent with his demonstrated history of seeking medical treatment for numerous physical complaints throughout his service. 

The contemporaneous medical evidence is persuasive evidence against the "notation" of left shoulder arthritis during service, against the assertion that the Veteran had continuous left shoulder symptoms during service, and against the incurrence of an injury or disease of the left shoulder during service. 

After service, the Veteran filed his initial VA compensation claim in April 1994, and he identified several issues that were symptomatic at that time. These include ringing in the ears, hypertension, sinusitis, and a low back disorder. The Veteran did not identify a left shoulder disorder of any description. 

The Board observes that there is no duty to apply for benefits immediately after service or to identify all conditions at the initial application. However, it is certainly reasonable to expect a full accounting at the time of the initial application for benefits, particularly where multiple disorders affecting multiple body systems are identified. The absence of shoulder complaints, while not conclusive, is probative evidence that he had no such symptoms at the time. 

This inference is bolstered by contemporaneous medical evidence. A November 1998 Neurosurgical Consultation Report from Clinics of North Texas (VBMS record 02/23/1999) reveals an account of the Veteran's past medical history which included only hypertension and chronic back pain. There was no mention of shoulder complaints. While statements of medical history recorded by treatment providers reflect only those conditions of which the provider is aware, in the context of the other contemporaneous evidence discussed, the lack of notation of shoulder complaints adds to a reasonable inference that the Veteran was not reporting and not experiencing significant left shoulder symptomatology during this period. 

An August 29, 2005, Progress Note from Clinics of North Texas (VBMS record 12/02/2005) reveals the Veteran's complaint that he fell in a hole while weed-eating. This happened on August 23rd, and since then, he had experienced severe shoulder pain. X-rays were taken of the right shoulder, which did not show any abnormalities. There were no left shoulder complaints. 

A February 2, 2006, Consultation Report notes that the Veteran was referred for evaluation because of right shoulder pain associated with activity. There was no mention of left shoulder complaints. An MRI demonstrated a tear in the rotator cuff. The Veteran indicated that this was interfering with daily activities and he preferred surgical relief. A March 16, 2006, post-operative note reveal a right rotator cuff tear healing on schedule (VBMS record 07/01/2011). 

An October 2009 letter from the Veteran's private physician, J. Adams, in support of the Veteran's TDIU claim, noted that he had treated the Veteran for multiple conditions, including diabetes, high blood pressure, and chronic pain from previous back surgeries. There was no mention of left shoulder treatments. This is significant evidence as it comes from the Veteran's primary care physician who would be expected to know of any significant health issues. 

The Veteran was afforded a thorough and comprehensive VA General Medical Conditions Examination in November 2009, at which time he identified no left shoulder complaints. 

The first reference to a left shoulder condition comes in the March 2011 claim, at which time the Veteran asserted that he had problems with the left shoulder while on active duty and still today. 

The report of a VA examination dated July 2011 reveals the Veteran's seemingly self-contradictory account that he "injured" his left shoulder in 1993, but that he does not remember a specific "injury." He reported doing a lot of heavy lifting and that there was a lot of "wear and tear." Since then, he has had a lot of popping and cracking and reduced range of motion and some associated pain. He reported the shoulder was weak. He reported no locking or stiffness. After examining the joint, the examiner assessed degenerative joint disease of the left shoulder, based on X-rays showing moderate degenerative changes at the acromioclavicular joint, mild sclerosis over the lateral aspect of the greater tubercle, suggestive of mild impingement, and mild early degenerative changes in the gleno-humeral joint. 

The examiner opined with respect to the left shoulder that, a chronic condition was not established on active duty, there is no evidence of continuity of symptoms following active duty, and there is no evidence that links the Veterans current left shoulder condition to his period of active service. The rationale was that, in review of the service treatment records, the examiner found no inference to a left shoulder condition. The examiner noted that the Veteran was treated for an injury to his lumbar spine with resultant radiculopathy, as well as a right shoulder condition, but he found no mention of left shoulder pain or injury in the service treatment records. The claims file was silent until March of 2011 when the Veteran first claimed the condition, but showed no evidence for treatment of the condition. 

In the January 2015 VA Form 9, the Veteran reported he had troubles with the left shoulder while on active duty. He asserted that he had to constantly use his shoulders and knees (bending and reaching) repairing airplanes. 

The report of a VA examination dated August 2015 reveals a diagnosis of shoulder impingement syndrome and acromioclavicular joint osteoarthritis. The Veteran stated that he injured his left shoulder while in service while working on the flight line as a Crew Chief. He did not identify a specific injury, but stated that his job required that he push and pull heavy equipment throughout the day. The Veteran stated that he did not seek care for this condition due to "job requirements." He stated that, since separating from service, he has continued with intermittent left shoulder popping and pain. 

The August 2015 examiner opined that it is less likely than not that the Veteran's left shoulder acromioclavicular joint osteoarthritis had onset during the Veteran's active service or was caused by his active service. The examiner reasoned there is neither service treatment record nor post-service medical evidence regarding a left shoulder condition to establish service connection. The examiner further opined that the left shoulder disorder was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected back condition. The examiner reasoned that the Veteran had an in-service back condition which was significant enough to require medical board proceedings and medical discharge from service in 1994. He subsequently underwent three back surgeries for this condition. A thorough review of the military in-service and civilian post-service medical evidence does not show any complaints of a left shoulder condition related to his service connected back condition. According to the examiner, the Veteran's left shoulder and back conditions are two separate and unrelated conditions. As such, it is less likely than not that the Veteran's left shoulder acromioclavicular joint osteoarthritis is related to his service-connected herniated nucleus pulposus L5-S1 with lumbar degenerative disc disease, and discectomy and hemi-laminectomy 2 times with scar.

The parties to the Joint Motion agreed that, in its prior decision, the Board did not adequately discuss whether, notwithstanding the opinions of the July 2011 or August 2015 VA examiners, there was persuasive evidence of continuity of symptomatology based on the Veteran's assertions. They also agreed that, if the Board found competent and credible evidence of continuity of symptomatology, the Board should obtain an additional medical opinion with instructions suitable to this finding. For reasons discussed above, the Board has found that there is no competent evidence of "notation" of arthritis in service. Therefore, the continuity of symptomatology provisions are not for application. 

Moreover, and in the alternative, for reasons discussed above, the Board finds that the Veteran's competent description of left shoulder symptomatology in service, and after service, is not credible evidence. His assertion that he injured his left shoulder in 1993, and that this represents the onset of a left shoulder disability, and his assertion of continuous symptoms of the left shoulder during service are in conflict with the contemporaneous medical evidence which is more persuasive to the Board than the Veteran's assertions made in support of his claim many years later. Therefore, in the alternative, the Board finds that continuity of symptomatology is not demonstrated. 

Under the conditions of the Joint Motion, there is no need to obtain a medical opinion if the Board finds against the application of the cited provisions (38 C.F.R. § 3.303(b)). Therefore, the Board finds that the medical opinions of record are consistent with the evidence and are adequate to fairly adjudicate the claim. 

In summary of the Board's findings, left shoulder arthritis was not noted in service; left shoulder arthritis did not become manifest to a degree of 10 percent or more within one year of service separation; symptoms of left shoulder arthritis were not continuous after service; no current left shoulder disorder is related to an injury or disease in service; and, no current left shoulder disorder is related by causation or permanent worsening to a service-connected disability or disabilities. 

In light of these findings of fact, the Board concludes that service connection for a left shoulder disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



TDIU Entitlement

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(b).

In this case, the Veteran has a combined disability rating of 50 percent from December 1, 2008, and 60 percent from January 26, 2015. These ratings are based on multiple service-connected disabilities. These include a back disability rated at 40 percent since December 1, 2008; tinnitus, rated at 10 percent since February 1, 1999; left knee sprain, rated at 10 percent since March 16, 2011; and left lower extremity radiculopathy, rated at 10 percent since January 26, 2015. There are several other disabilities which are noncompensable. 

While the Veteran has multiple disabilities affecting the lower extremities, these are each rated at 10 percent. While the back disability and radiculopathy arise from a common etiology, there is no combination of these disabilities that would equal 60 percent under the provisions 38 C.F.R. § 4.16(a)(1) without consideration of the unrelated tinnitus. Accordingly, the schedular criteria for TDIU have not been met pertinent to the period on appeal. 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director of the Compensation Service for extraschedular consideration.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Veterans Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

The Veteran submitted a letter in October 2009 in which he asserted that, because with the amount of residual pain he had, he could not hold down a full time job. The pain was a result of arthritis in the spine and degenerative disc disease. He reported taking pain pills all day. Some days it is impossible to even get out of bed. This had affected his ratings at work as well as his relationships with coworkers and supervisors. 

An October 2009 letter from a former supervisor and co-worker describes the deterioration in his performance due to back pain which had caused him to miss a great deal of work and function at a diminished capacity. 

A October 2009 letter from a coworker notes that the Veteran's medical conditions had impacted his ability to work. He had been unable to report to work on multiple times due to his condition. He had leave donated to him and had been on leave without pay many occasions.

In October 2009, the Veteran submitted a letter from the Department of the Air Force Air Education and Training Command. That letter was from the Veteran's former supervisor, from 2003 through 2008. It noted that he was consistently calling in sick due to many ailments. The letter asserts that his inability to stand or sit made it very hard to have him perform his duties when he did come to work. 

A November 2009 VA examination reveals the Veteran was taking Lortab around the clock for his back symptoms and this makes him sleepy. He reported no weight loss, fever, malaise, dizziness, visual disturbance, numbness, weakness, bladder complaint, bowel complaint, or erectile dysfunction, secondary to the back condition. The Veteran reported that he was able to walk for about 1/4-mile and stand for about 10 minutes before the pain gets severe. The Veteran denied any history of unsteady gait or history of falls secondary to the spine condition. Flares would occur once per month and would last from 30 seconds to 3 days. The Veteran reported that during the flare-up, his activities were moderately limited. He denied any periods of incapacitation secondary to back condition. The Veteran reported his spine condition was affecting his work because he was late for work several days and he had taken several sick leaves. He also has difficulty getting to work on time because he was taking sleeping pills and Lortab. The Veteran reported the condition was affecting his activities of daily living and recreational activities because it was limiting him from prolonged walking, standing, lifting, and doing any strenuous physical activities. The Veteran reports no side effects from the hypertension medications and that hypertension did not affect his activities of daily living, employment, or recreational activities. The examiner opined that the Veteran's service-connected lumbar spine condition affected his ability to function in an occupational environment which would limit him from doing any strenuous physical activity such as prolonged walking, standing, lifting, bending, and climbing stairs. The Veteran was also taking Lortab every 4 hours for the management of the pain which also affects his ability to function in normal employment because he reported lethargy from Lortab. 

A letter dated July 10, 2014, from J. Adams, MD, notes that the Veteran's mobility and work capacities are significantly limited by lumbar disc associated arthritis and residuals from 3 previous back surgeries. He is unable to tolerate long periods of either sitting or standing. He requires brief 5-10 minutes postural changes hourly. Lifting should be limited to less than 20 pounds. Prolonged stooping, bending, and similar body movements are poorly tolerated. 

The report of a VA examination dated August 2015 reveals the opinion that the Veteran's educational and vocational background could allow him to have an occupation that would not be restricted by the limitations posed by his service-connected disabilities. As such, it is less likely than not that the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation. In so finding, the examiner observed that the Veteran has a high school diploma, associate's degree in aviation and a bachelor's degree in education. The Veteran was retrained through occupational rehabilitation to become an aircraft engine maintenance instructor post-service, and previously was a Crew Chief in service. The Veteran was active duty for 15 years, and then worked 13 years in civil service. He has not worked in five years. Related to his current service-connected conditions, the Veteran's limitations are the inability to bend, stoop or climb. 

The Board observes that the determination as to the Veteran's ability to secure or follow a substantially gainful occupation is an adjudicative one and not a medical one. While the August 2015 examiner was asked to, and did, offer an opinion on this question, it is the findings regarding the Veteran's residual physical capacity and the effect of his medications that are persuasive from that report. 

After a review of all of the evidence, the Board finds that the severity of Veteran's service-connected disabilities, taken individually or in combination, do not warrant referral under 38 C.F.R. § 4.16(b) for extraschedular consideration to determine whether he unable to secure or follow a substantially gainful occupation during the period on appeal. 

There is no question that the Veteran's training and work experience qualify him for substantially gainful employment. He reported in his application for benefits that he earned over $50,000 per year prior to his retirement. 

While the physical impairments inherent in his service-connected disabilities are certainly significant, this is reflected in the significant disability rating assigned. Van Hoose, 4 Vet. App. at 363 ("A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment"). The Veteran has demonstrated occupational flexibility in the past, in that he has competed the tasks necessary to be retrained in accordance with his abilities. The fact that strenuous physical activity is not within his capabilities is not persuasive evidence that he lacks the ability to engage in substantially gainful employment. In obtaining the education necessary to seek employment as an instructor, he has demonstrated the ability to pursue occupations which are not strictly physical, notwithstanding the particular problems he had with his most recent employment. 

The Board acknowledges that the Veteran has missed time from work due to his back symptoms, and that his medications have resulted in sleepiness, which has made him late for work. See Mingo v. Derwinski, 2 Vet. App. 51 (1992) (in adjudicating a TDIU claim, there must be an assessment of the side effects of the medications taken for a service-connected disability). However, aside from occasional lateness, there is no indication that his medications have limited his ability to drive or otherwise to get to work, or that his medications have limited his qualification to operate necessary equipment at work, or to perform the requirements of his job. 

In sum, the Board finds that the Veteran experiences some impairment in his ability to secure and follow a substantially gainful occupation; however, a preponderance of the evidence is against his asserted inability to do so. As such, the Board concludes that referral of this claim to the Director of the Compensation Service for consideration of an extraschedular TDIU is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in October 2009 and June 2011. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained a thorough medical examination regarding the claims as well as medical opinions. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 


ORDER

Service connection for a left shoulder disorder is denied. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


